Citation Nr: 0710122	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  04-19 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1969 to May 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  The veteran's low back disorder is manifested by 
degenerative changes, pain and moderate limitation of motion; 
flexion of his lumbar spine is to 85 degrees; extension is to 
5 degrees; right rotation is to 5 degrees; left rotation is 
to 10 degrees; left lateral flexion is to 10 degrees; right 
lateral flexion is to 5 degrees.

2.  The veteran has never been prescribed bed rest for his 
low back disability.

3.  There is no ankylosis of the veteran's lumbar spine.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a low 
back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 
38 C.F.R. § 4.71a Diagnostic Code 5292 (effective prior to 
September 26, 2003), Diagnostic Code 5293 (effective from 
September 23, 2002 to September 25, 2003), Diagnostic Code 
5295 (effective prior to September 25, 2003), Diagnostic Code 
5243 (effective from September 26, 2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003), are examined.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete his claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Additionally, VA 
must indicate which portion of that information should be 
provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished by a 
February 2003 letter.  This letter also told the veteran that 
the evidence should show that his service-connected 
disability had increased in severity.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A.  § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include 
the following:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 484.  The veteran was 
provided adequate notice of these elements in a May 2006 
letter.

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant did not receive sufficient VCAA notice in 
a timely fashion.  Nonetheless, any possible prejudice due to 
the timing of adequate notice was cured by subsequent 
readjudication of the issue on appeal in an August 2006 
Supplemental Statement of the Case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed Cir. 2006).

It is further noted that in order to be consistent with  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim 38 C.F.R. § 3.159(b)(1).  In this case, the February 
2003 and May 2006 letters from the RO generally advised the 
veteran to provide any other evidence or information that 
would support his claim.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. § 
3.159(c), which includes providing a medical opinion when 
such is necessary to make a decision on the claim.  In this 
case, the record contains the veteran's service medical 
records, all private treatment records identified by the 
veteran, as well as all of the veteran's VA records.  Also, 
the veteran underwent several VA examinations, and further 
assessment is not necessary to make a decision on the appeal.  
The veteran has not requested VA's assistance in obtaining 
any other evidence.  

Based on the foregoing, VA satisfied its duties to the 
veteran

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.  
The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

While the veteran's appeal was pending, VA revised 
regulations for evaluating disabilities of the spine.  The 
Court in DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held 
that the law "precludes an effective date earlier than the 
effective date of the liberalizing ... regulation," but the 
Board shall continue to adjudicate whether a claimant would 
"receive a more favorable outcome, i.e., something more than 
a denial of benefits, under the prior law and regulation."  
Accordingly, the veteran's claims will be adjudicated under 
the old regulation for any period prior to the effective date 
of the new diagnostic codes, as well as under the new 
diagnostic code for the period beginning on the effective 
date of the new provisions.  Wanner v. Principi, 17 Vet. App. 
4, 9 (2003).  

Under the rating criteria in effect prior to September 25, 
2003, spine, limitation of motion of, lumbar was rated as 
follows:   

Severe.......................................................
.............................................................
..  40
Moderate.....................................................
............................................................  
20

Slight.......................................................
.............................................................
...  10

38 C.F.R. § 4.71a Diagnostic Code 5292 (2002).

Under the rating criteria in effect prior to September 25, 
2003, lumbosacral strain was rated as follows:

Severe, with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced 
motion.......................................................
.............................................................
.  40

With muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing 
position.....................................................
...........................  20

With characteristic pain on 
motion.......................................................
..................  10

With slight subjective symptoms 
only.........................................................
.............  0

38 C.F.R. § 4.71, Diagnostic Code 5295 (2002).

Under the rating criteria in effect from September 23, 2002 
through September 25, 2003, intervertebral disc syndrome was 
rated as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 
months.......................................................
.................................................  60

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.......................................................
.......  40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.......................................................
.....  20

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.......................................................
......  10

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations'' means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a Diagnostic Code 5293 (2003).

Following September 25, 2003, either the General Rating 
Formula for Diseases and Injuries of the Spine, or the 
Formula for Rating Intervertebral Disk Syndrome Based on 
Incapacitating Episodes, would apply.  

The General Rating Formula for Diseases and Injuries of the 
Spine is as follows: 

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):  With or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease

Unfavorable ankylosis of the entire 
spine........................................................
.....  100

Unfavorable ankylosis of the entire thoracolumbar 
spine.............................  50

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire
thoracolumbar 
spine........................................................
........................................  40

Forward flexion of the cervical spine 15 degrees or less, or 
favorable ankylosis of the entire cervical 
spine........................................................
...................................  30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
.............................................................
.................  20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees, or forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees, or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more of 
the 
height.......................................................
...........................  10

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  he combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003)
5243 Intervertebral disc syndrome Evaluate intervertebral 
disc syndrome (preoperatively or postoperatively) either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. §  4.25.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 
months.......................................................
.................................................  60

With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.......................................................
..................  40

With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.......................................................
..................  20

With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months.......................................................
..........  10

Note (1):  For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

38 C.F.R. § 4.71a Diagnostic Codes 5235 - 5243 (2006).

Factual Background and Analysis

Following the filing of his claim, the veteran received a VA 
examination in March 2003.  At that time, the veteran 
complained of radiating pain in the right buttock and into 
the groin to the right testicle.  The veteran also complained 
of pain in his upper extremities upon trying to reach above 
his head as well as limping when walking.  

Physical examination revealed no signs of abnormal weight 
bearing and that the veteran had normal posture.  The veteran 
was able to walk without assistance.  Examination of the 
lumbar spine revealed radiation pain on movement and 
tenderness on the right side.  There was no muscle spasm and 
straight leg raising was negative.  There were no signs of 
radiculopathy.  Flexion was to 90 degrees.  Extension was to 
25 degrees.  Right and left lateral flexion was to 40 
degrees.  Left and right rotation was to 35 degrees.  These 
measurements considered the limitation of motion caused by 
pain and fatigue.  Neurologic examination revealed normal 
motor and sensory function of the lower extremities.  Deep 
tendon reflexes for the knees and ankles were 2+ bilaterally.  
The examiner diagnosed right leg pain secondary to low back 
strain, degenerative disc disease L4-5, with secondary 
buttock pain and right testicle pain.  The examiner remarked 
that it was a possibility that the right leg, buttock and 
testicle pain could be related to a pinched nerve, but did 
not make a diagnosis thereof.    

In June 2006, the veteran was seen at the VA medical facility 
in relation to his low back disability.  At that time the 
veteran complained of left leg pain and it was clarified that 
this was the leg that bothered him.  The veteran described 
burning pain to the dorsum of the foot and occasionally to 
the left inguinal area to the groin.  The veteran graded this 
pain as 6/10.  The examiner noted that the veteran was a poor 
historian and unable to quantify the limitations of standing, 
sitting, walking, twisting, etc., despite repeated 
explanations of these activities.  The examiner felt that the 
veteran was exaggerating and embellishing his symptoms.  The 
veteran reported missing work in the last year due to his 
back condition, but was unable to quantify the amount.  

Upon physical examination, the examiner noted that the 
veteran's spine was midline without pelvic obliquity, with 
slight accentuation of the dorsal and lumbar curves.  The 
veteran was diffusely tender to palpation from the 
thoracolumbar to lumbosacral regions.  There was no 
paravertebral muscle spasm.  Directed active range of motion 
showed flexion to 85 degrees and extension to 5 degrees.  
Lateral bending was to 10 degrees on the left and 5 degrees 
on the right.  Rotation was to 10 degrees on the left and to 
50 degrees on the right.  The veteran complained of pain 
throughout range of motion and with repetition and DeLuca 
factors were considered.  Heel-toe walking was intact.  
Supine straight leg raising at 45 degrees bilaterally 
elicited complaint of lumbar pain, but no radicular symptoms.  
Seated straight leg raising to 85 degrees was accomplished 
without difficulty or complaint of pain.  Patrick's test 
demonstrated taut hip abductors bilaterally and elicited 
lumbar discomfort at the extremes.  Hoover's test was 
equivocal.  Leasegue's test was negative.  Passive trunk test 
was positive.  Axial load test was positive.  Lower extremity 
range of motion was essentially intact, although guarded 
throughout.  Motor strength for the extremities was graded 
5/5 throughout.  Deep tendon reflexes were 2+ and symmetrical 
for the lower extremities with augmentation and distraction.  
The examiner noted subjective decrease in sensation and light 
touch in the left lower extremity in a stocking distribution 
from upper thigh to toe-tip.  Ultimately the examiner 
diagnosed chronic low back strain, without spasm and 
degenerative disc disease, lower thoracic and lumbosacral 
spines without objective clinical evidence of lower extremity 
radiculopathy.  

Prior to September 26, 2003

A rating in excess of 20 percent is not warranted for the 
veteran's low back disorder with regard to 38 C.F.R. § 4.71a 
Diagnostic Code 5292 (2002).  Normal forward flexion of the 
thorocolumbar spine is to 90 degrees, extension is to 30 
degrees, left and right lateral flexion is to 30 degrees and 
left and right lateral rotation are to 30 degrees.  See 
38 C.F.R. § 4.71a, Plate V (2006).  The evidence of record 
shows that flexion of the veteran's lumbar spine is limited 
to 85 degrees, extension is limited to 5 degrees, lateral 
rotation is to 10 degrees to the left and 5 degrees to the 
right, and lateral flexion is to 10 degrees on the left and 5 
on the right, all with consideration of pain and fatigue on 
motion.  Accordingly, it is clear that the veteran retains a 
fair amount of range of motion on all planes.  Thus, the 
Board does not find that the veteran's condition is 
manifested by severe limitation of motion.  

Likewise, an evaluation in excess of 20 percent is not 
warranted under 38 C.F.R. § 4.71, Diagnostic Code 5295 
(2002).  The Board has thoroughly reviewed the evidence and 
has found no evidence that the veteran's spine has listed to 
the opposite side or of positive Goldthwaite's sign or of 
muscle spasm or loss of lateral spine motion.  The veteran's 
low back disorder is manifested by limitation of motion, with 
consideration of pain, but he retains lateral motion of his 
lumbar spine, albeit with some limitation.  There is no 
evidence of abnormal mobility on forced motion.  Accordingly, 
an evaluation in excess of 20 percent is not warranted under 
these criteria.  

Under 38 C.F.R. § 4.71a Diagnostic Code 5293 (2003) the Board 
is to either evaluate intervertebral disc syndrome on the 
total duration of incapacitating episodes or by combining 
separate evaluations of chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, which ever method results in the higher 
evaluation.  The record does not indicate that the veteran's 
low back disability is manifested by radicular neuropathy.  
Although there may be pain associated with the veteran's low 
back disability, examination has not resulted in a diagnosis 
of radiculopathy or neuropathy.  The May 2006 VA examination 
showed that neurologically the veteran had normal motor 
strength in the lower extremities and sensation was intact.  
Accordingly, the Board will evaluate the veteran's disorder 
according to the criteria for rating intervertebral disc 
syndrome on incapacitating episodes.

An evaluation in excess of 20 percent is not warranted based 
upon incapacitating episodes.  An incapacitating episode is 
defined a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
There is no indication appearing anywhere in the record that 
the veteran has ever been prescribed bed rest for his low 
back disability.  Although the veteran may have missed work 
as the result of his low back disability, such absences are 
not considered incapacitating episodes.  Accordingly, an 
evaluation in excess of 20 percent cannot be established 
based upon incapacitating episodes.  38 C.F.R. § 4.71a 
Diagnostic Code 5293 (2003).

Following September 25, 2003

A rating in excess of 20 percent is not warranted under 
38 C.F.R. § 4.71a Diagnostic Codes 5235 - 5243 (2006).  There 
is no evidence of ankylosis of the veteran's lumbar spine 
appearing anywhere in the record.  Accordingly, an evaluation 
of 50 percent or 100 percent cannot be established under The 
General Rating Formula for Diseases and Injuries of the 
Spine.  Likewise, an evaluation of 30 or 40 percent cannot be 
established because forward flexion of the veteran's lumbar 
spine is to 85 degrees.  Moreover, under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, a rating in excess of 20 percent cannot be 
established because there is no evidence of incapacitating 
episodes.  The Board recognizes that the veteran's low back 
disorder has caused him to take some time off of work, but 
notes that a finding of incapacitating episodes requires bed 
rest prescribed by a physician and treatment by a physician.  
Such bed rest and treatment is not indicated by the record.  
Accordingly, under these criteria, an evaluation in excess of 
20 percent must be denied.  

The Board finds that there is no evidence of any unusual 
circumstances, such as such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would warrant 
extraschedular consideration.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  While the record shows that the veteran has 
taken some of time off from work because of his low back 
disorder, the record does not indicate that the veteran is 
unable to work or that his low back disability has 
jeopardized his employment.  Likewise, the record does not 
show that the veteran is frequently hospitalized for his low 
back disability.


ORDER

Entitlement to an evaluation in excess of 20 percent for a 
low back disability is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


